In a proceeding pursuant to CPLR article 78 to prohibit a certain criminal prosecution, the appeal (by permission) is from an order of the Supreme Court, Suffolk County, dated September 15, 1976, which stayed all proceedings in the District Court of the County of Suffolk, First District, in a certain criminal prosecution against petitioners, pending the determination of the article 78 proceeding. Order affirmed, with $50 costs and disbursements. In light of the stipulation entered into before a Justice of the Supreme Court, Suffolk County, Special Term did not abuse its discretion in granting a stay (see Eidelberg v Steinberg, 6 AD2d 895). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.